Day, J.
The speaking of the words charged was proved substantially as alleged.
The court correctly instructed the jury that: “Though the words proven to have been spoken did, in and of themselves, impute and charge a criminal offense, yet if the words were not so understood by those who heard them, the defendant would not be liable, but the burden of proving that the words were not so understood, is upon the defendant. The presumption being that the words were understood to charge the offense they designate.”
*662No objection was made to tbe charge of the court. The only point insisted on is that the verdict is not sustained by sufficient evidence, and that it is contrary to the instructions. It is urged that the jury should have found from the evidence that the words spoken had reference simply to the tearing down, and carrying away of defendant’s corn crib, and hence simply imputed a trespass, and that they must have been so understood by the hearers. And it is contended that the contrary finding of the jury is without support in the evidence. It is true, the jury might, from the evidence, have found the fact to be as claimed by appellant, and it may be that such a finding, as we now view the evidence, would have been more in consonance with all .the facts and circumstances proved, and better supported by the evidence. Yet we cannot hold that the opposite finding of the jury is not supported by the evidence, or is so opposed to the weight of the evidence, as to justify us in setting it aside. To justify our interference with the verdict of a jury, our minds should be brought irresistibly to the conclusion that the verdict was not the result of a free, sound and unbiassed exereise of judgment on the part of the jury, and that manifest injustice would result if the verdict is permitted to stand. No such state of mind is produced by a review of the evidence in this case.
AFFIRMED.